UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF INDIANA
INDIANAPOLIS DIVISION

Johnny Darrell Lorick, CASE #: 19-00252-JJG-13

Debtor. )

DEBTOR’S APPLICATION TO EMPLOY BROKER
COMES NOW the Debtor, by undersigned counsel, and applies to the Court for an
Order to Employ Broker for the sole purpose of selling real estate commonly referred to
as 6445 Harrison Ridge Boulevard, Indianapolis, IN 46236. In support whereof, Debtor
shows the Court as follows:

1. The Debtor needs a broker to sell an asset of the bankruptcy estate;
‘specifically, real estate commonly referred to as 6445 Harrison Ridge Boulevard,
Indianapolis, IN 46236.

2. The Debtor wishes to employ James Gilday — Keller Williams —
Indianapolis/Garmel, 11550 N Meridian Street, Suite 450, Carmel, IN 46032. The
contact phone number is: (317) 797-5062 and the email address is
lim@thegildaygroup.com.

3. Your applicant, the Debtor herein, has selected said broker because
realtor has considerable experience in these matters and is qualified to act as Broker for
Debtor and has no conflict with the estate, pursuant to an affidavit of James Gilday —
Keller Williams — Indianapolis/Carmel, a copy of which is attached hereto as Exhibit “B”.

4. The terms and conditions detailing the compensation of James Gilday —
Keller Williams — Indianapolis/Carmel are set forth in the Listing Contract {Exclusive
Right to Sell}, a copy of which is attached hereto as Exhibit “A”. James Gilday — Keller

Williams — Indianapolis/Carmel would receive a commission of 7.0% of the gross selling

price of the real estate, of which 2.5% may be paid to any other cooperating broker who
procures a buyer for said real estate, pursuant to a Broker's Cooperative Compensation
Policy, previously disclosed to Debtor

5. The employment of James Gilday — Keller Williams — Indianapolis/Carmel
would be in the best interest of this estate.
NOTICE: Your rights may be affected. You should read these papers carefully
and discuss them with your attorney, if you have one in this bankruptcy case. If
you do not have an attorney, you may wish to consult one.

If you do not want the court to enter an order employing the broker, or if you want
the court to consider your views on the application, then on or before November 16,
2020, (14 days from the date of service), you or your attorney must file with the court a
written objection explaining your position.

Those not permitted to file electronically must deliver any objection by U.S. mail,
courier, overnight/express mail, or in person at:

 

 

Clerk, U.S. Bankruptcy Court
116 U.S. Courthouse
46 E. Ohio Street
Indianapolis, IN 46204

 

If you mail your objection to the court, you must mail it early enough so the court
will receive it on or before the deadline stated above.

You must also send a copy to:

 

 

5 Attorney for Debtor
Mike Norris & Associates, P.C-
3802 W. 96" Street, #110
Indianapolis, IN 46268

Chapter 13 Trustee
Ann M. DeLaney
PO Box 441285

Indianapolis, IN 46204

 

WHEREFORE, the Debtor, by counsel, moves the Court to approve the
application as proposed herein.

 

 
Date: 11/2/2020
Respectfully Submitted,

MY

Michael J. Norris (#15341-49)
Mike Norris & Associates, P.C.
Attorney for the Debtor

3802 W. 96" Street, #110
Indianapolis, IN 46268

Phone: (317) 266-8888

Fax: (317) 266-3401

E-mail: mike@mikenorrislaw.com

 

CERTIFICATE OF SERVICE

| hereby certify that on 11/2/2020, a copy of the foregoing was filed electronically.
Notice of this filing will be sent to the following parties through the Court’s Electronic
Gase Filing System. Parties may access this filing through the Court’s system:

Ann M. DeLaney ECFdelaney@trusteet3.com, ectdelaney@gqmall.comi

Steven C. Earnhart earmmhant@indiana-attormeys.com, meloche@Indlana-attomeys.com

Steven Henry Patterson inbk@rslegal.com, rsbkectbackup@gqmail.com;r eisenfeld@ecf.inforuptcy.com
Martha Rose Spaner Inbk@rslegal.com, rsbkecthackup@qmail.com; reisenfeld@ect.inforuptcy.com
U.S. Trustee ustpregion10.in.ecf@usdoj.gov

| further certify that on 11/2/2020, a copy of the foregoing was mailed by first-
class U.S. Mail, postage prepaid, and properly addressed to the following:

Debtor, Johnny Lorick, 6445 Harrison Ridge Boulevard, Indianapolis, IN 46236;

Realtor, James Gilday — Keller Williams —~ Indianapolis/Carmel, 11550 N
Meridian Street, Suite 450, Carmel, IN 46032.

CREDITORS THAT FILED A PROOF OF CLAIM:

See Mailing Matrix, attached hereto as Exhibit “C.”

| further certify that 11/2/2020, a copy of the foregoing was mailed by CERTIFIED
U.S. Mail, postage prepaid, and properly addressed to. the following:
SENT VIA CERTIFIED MAIL TO PRESIDENT / HIGHEST OFFICER:

N/A

Date: 11//2020 Mj

Michael J. Norris (#15341-49)
a Mike Norris & Associates, P.C.

 

 
dotlogp signature verification: dtlp.us/eeao-VIH]-Udok

Pracded do a mths wteite by the
INDIANA

[Rassocianion or

mse" REALTORS? inc.

oon nonh op =

NON ORD ook ok kaa ik
N-|- CO WOON OM BR OOh A Oo

No UN
>» Ww

25
26

2?
28

29
30

31
32

33
34

AMENDMENT # one TO LISTING CONTRACT
For use only by members of the Indiana Association of REALTORS®

Date: 10/28/2020

This Amendment is attached to and made part of Listing Contract dated 09/03/2020
, between James Gilday

and Johnny Lorick

on property known as 6445 Harrison Ridge Boulevard

Indianapolis , Indiana, Zip 26236

HARRISONRIDGE SEC 1 L 19

 

The Listing Contract is amended as follows: (check appropriate paragraph letter)

OuiBIT 4

Keller Williams - Indianapolis/Carmel, (Broker/Cormpany),

, (Seller),

, which is legally described as:

(the "Property").

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DJA. Listing Price is changed from $ U.S, Dollars to $ U.S. Dollars.
oO B. Listing Contract is extended from 11:59 PM of day of '
, to 11:59 PM of the day of
C. Effective date of Listing Contract is changed to 10/30/2020 ’
and expiration date is changed to 10/30/2021
OD. Additional financing methods offered:
JE. Other changes in the Listing Contract:
All other terms and conditions of the Listing Contract remain unchanged.
By signature below, the parties acknowledge receipt of a signed copy of this Amendment.
dotloop verified
James Gilday RB14048800 [Peay iBeeD 2PM EDT
AGENT INLICENSE# SELLER'S SIGNATURE DATE
Johnny Lorick
PRINTED
Keller Williams - Indianapolis/Carmel 10300179
BROKER OR COMPANY NAME IN LICENSE # SELLER'S SIGNATURE DATE
PRINTED
ACCEPTED BY: MANAGING BROKER DATE MLS#

 

Prepared and provided as a member service by the Indiana Association of REALTORS®, Inc, (IAR). This form is
restricted to use by members of IAR. This is a legally binding contract, if not understood seek legal advice,
Form #13A. Copyright [AR 2020

 

EQUAL HOUSING
CPPCRTUNTY

 

 
dotloop signature Vetificatiom dup.usiAmridec GeP

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

fag iAbiaNa
o gs INDIANAPOUS
[ieee Listing Contract kw eas
(EXCLUSIVE RIGHT TO SELL) KELLERWLLANS,
For use only by members of the Indiana Association of REALTORS®
1 In consideration of services to be performed by Keller Williams - Indianapolis/Carmel
2 (Broker/Company, hereinafter referred to as "Broker’) for Johnny Lorick
3 (Seller’)
4 Seller appoints Broker as Seller's broker with irrevocable and exclusive itght to sell, exchange, option, or lease the real property known
5 a8 6445 Harrison Ridge Boulevard In Lawrence Township,
6 Marion County County, Indianapolis _ Indiana 46236
7 (zip code) legally described as: HARRISONRIDGE SEC 1 L 19
8 (the “Property”)
9
10 This contract begins on 09/03/2020 , and expires at 11:59 PM 09/02/2021
1 subject to the following terms and conditions:
13 List Price: ($ 449.900 ) four hundred forty-nine thousand nine hundred _U.S. Dollars. Possession: Closing
14 Seller represents that Seller [is YI Is not delinquent on any loans which could constitute a lien on the Property; Seller
15 represents that the total loans affecting the Property [Jdo do not exceed the list price and costs of sale. Seller is not a party
16 fo any bankruptcy proceeding. Also, Seller has the capacity to convey the Property by a general Warranty Deed or by
17 . Did the Seller acquire ownership of the property at a tax sale, Sheriffs sale, any judicial sale, or mortgage
18 foreclosure proceeding? CL] Yes No.
20 Seller QJ is Gis not a "foreign person” (individual or entity), Seller Dis (jis net subject to the Foreign Investment in Real
4 Property Tax Act, See http:/iwww.irs.govipublications/p515/index.html,
23 Terms of Sale: The Property may be sold for cash in U.S. Dollars or any of the following methods indicated below:
24 1 Conventional Mortgage Conditional Sales Contract
25 Insured Conventional Mortgage i] FHA
26 [J Assumption of Existing Mortgage Balance MW VA
27 Other
28 Seller agrees to pay costs associated with financing not to exceed U.S. Dollars,
29 Property Offered for Sale: The above list price includes the Property and all improvements and fixtures permanently installed and affixed
30 thereto, except mug hooks in kitchen, all shelves, all pictures and decorative items, and all curtain rods Items of Personal Property
31 included in the sale:
32
33
34 Seller shall reniove all debris and personal property not Included in the sale. Any existing improvements and fixtures”
35 permanently installed and affixed which Seller does not want included in the sale shall be removed by Seller prior to the
38 effective date of this listing and replaced with an appropriate substitute, of applicable.
38 A. EXCLUSIVE LISTING. The parties understand and agree (hat this is an exclusive right to sell, option, exchange or lease listing, and
39 Broker shall be entitled to the commission hereinafter established which shall be payable in U.S. Dollars upon the occurrence of
48 any of the following events:
42 1, at the time the Property is sold, optioned, exchanged or leased by any person, including the Seller, to any person during
43 the term of this contract or any renewal or extension thereof,
44 2, at the time Seller, Broker, or any other real estate licensee secures a buyer or lessee ready, willing and able to purchase,
45 option, exchange or lease the Property for such price and terms as specified, or such other price or terms as Seller may
46 accept,
47 3. at the time an agreement is entered into sell, exchange, option ar lease during the term of this contract or any renewal or
48 extension thereof, and ultimately completed after the termination of this contract,
49 4. the Property is sold, optioned, leased, or exchanged by Seller or any person within 180 days after
50 termination of this Listing Contract to any person procured in whole or in part by the efforts of Broker, any cooperating
51 broker, or Seller, provided, however, this extension clause shall not apply if this Exclusive Listing Contract terminates and
52 the Property is listed exclusively with another licensed broker, or
2 5. at the time of default by Seller to any valid, fully executed, written agreement to sell, option, exchange, or lease the Property.
55 Any commission required to be paid under items 1., 3. and 4. above shall be due and payable at the closing of the transaction when title
56 to or any interest in the Property is transferred to a buyer or lessee. Any commission required to be paid under items 2. and 5, above
57 shall be due and payable upon demand by Broker. In the event that commission is not paid when due, then Broker shall be entitled to
38 interest rate of 12 % per annum until commission Is paid.
60 If the Seller and a Buyer sign a Purchase Agreement, Option to Purchase Real Estate, Lease or the closing of the sale of the Property will not
Bi take place until after the term of this contract, then this contract shall automatically be extended to coincide with the closing date ortem of the lease,
63 B. BROKER'S COMMISSION. The brokers commission charged by the listing Broker for services rendered, with respect to any listing is solely a
64 matter of negotiation between Broker and Seller and is not fixed, controlled, Suggested recommended or maintained by the Indiana

6445 Harrison Ridge Boulevard, Indianapolis, IN 46236
(Property Address)
Page 1 of 5 (Listing Contract}
Copyright IAR 2020
datloop signature verification: at!p.usfiAmf 'Uac o2P

65
66
67

68
69

70
71
72
73
74
75
76
77
78
79
80
84
82
83

84
85

86
87

88
89

90
o4
92
93

94
95

96
97
98
99
100
101
102
103
104

105
106

107
108
109
1710
111

112
113

114
115
116

117
118

119
120

124
122

123
4124
125
126
127

Association of REALTORS®, Inc., the local Board/Association of REALTORS®, the listing service (if applicable) or any person not a party to
the contract.

Seller shall pay in cash in U.S, Dollars to Broker for services a total commission as follows:

1.67 % of the sellingfexchange price or option selling price, but not less than $

 

 

 

 

U.S. Dollars.
4. In the event of a purchase option, the Seller agrees to compensate Broker % of the consideration paid
for an Option to Purchase.
3. In the event of a lease, the Seller agrees to compensate Broker % of all amounts
ta be paid by a lessee to Seller over the term of the lease.
4. Other:

 

 

SELLER HAS BEEN ADVISED OF BROKER'S COOPERATIVE COMPENSATION POLICY, including the. amount of compensation
that will be offered to cooperating brokers which is 2.5 % of the selling price but not less than $ :
U.S. Dollars, included in total commission listed above.

C. COMMISSION; ATTORNEY FEES. For purposes of this contract, the parties understand and agree that Brokers commission is
deemed to be a share of the purchase money received by Seller, Jf any action [s filed in relation to this Listing Contract, the
unsuccessful party shall pay to the successful party a reasonable sum fer the successful party's attorney's fees and court costs.

D. EARNEST MONEY. Broker is authorized to accept earnest money or any part of the purchase price and hold it in an escrow/trust
account. In the event that Seller is te receive any partion of the eamest money, Seller authorizes Broker to keep any eamest money deposits
Up to the amount the commission would have been if the sale was completed in payment for Broker's expenses, services and adventsing.

E. LISTING SERVICE INFORMATION (IF APPLICABLE}. It is understood that the Broker may rely on the validity of the data pertaining to
this Listing Contract which has been provided by the Seller, and the Seller agrees that Broker may disclose the data to a listing service,
Internet or any advertising media and that the Broker may furnish notice to a listing service or other provider of all changes of
information concerning the Property. Seller has been advised of the benefits of marketing a property through a listing service. Excluding
a property from a listing service may result in a lower number of offers received and lower sales price,

F. INFORMATION REGARDING PROPERTY, Seller acknowledges that the information on the Seller's Residential Real Estate Sales
Disclosure Form (if applicable) and the information provided for the listing is true and correct, and that Seller is the owner of the
Property or is the authorized agent(s) of the true owner with complete and full authority to act on behalf of the owner(s). Seller further
warrants that no other listing contract is now in force with any other broker. The Seller(s) or authorized agent(s) agree to indemnify,
actively defend and hold Broker, Company and its agents harmless from any damages, loss, liability and expenses including attorney
fees and costs, arising from incorrect information ar failure to supply material information regarding the Property, including, but not
limited to the condition of appliances, heating, plumbing, electrical, sewage, major defects in structure, mold and/or other environmental
conditions or hazards, location of property lines, public and private restrictions on the use of the Property, any loss or liability in
conjunction with this agreement or with Broker or other licensees showing the Property inctuding, but not limited to, injuries suffered by
other licensees or prospective buyers.

G. ENVIRONMENTAL CONTAMINANTS ADVISORY/RELEASE. Seller acknowledges that Listing Broker, Selling Broker and all licensees
associated with Brokers ere NOT experts and have NO special training, knowledge or experience with regard to the evaluation or
existence of possible Jead-based paint, radon, mold and other biological contaminants ("Environmental Contaminants”) which might
exist and affect the Property. Environmental Contaminants at harmful levels may cause property damage and serious illness, including
but not limited to, allergic and/or respiratory problems, particularly in persons with immune system problems, young children and/or the
eldarly,

Seller agrees to consult with appropriate experts and accepts all risks for Environmental Contaminants and releases and
holds harmless all Brokers, their companies and licensees from any and all liability, Including attorney's fees and costs,
arising out of or related to any inspection, inspection result, repair, disclosed defect or deficiency affecting the Property,
including Environmental Contaminants. This release shall survive the closing.

H. AGENCY DISCLOSURES. i
1, Office Policy, Seller acknowledges receipt of a copy of the written office policy relating ta agency.

2. Agency Relationship, [.C. 25-34. 1-10-9,5 provides that a Licensee has an agency relationship with, and is representing, the
Individual with wham the Licensee is working unless (1) there is a written agreement to the contrary; or (2) the Licensee is merely
assisting the individual as a customer without compensation, Licensee(Broker) represents the interests of the Seller as Seller's
agent to sell the Property. Licensee owes duties of trust, loyalty, confidentiality, accounting and disclosure to the Seller. However,
Licensee must deal honestly with a buyer and disclose to the buyer information about the Property. All representations made by

6445 Harrison Ridge Boulevard, Indianapolis, IN 46236
(Property Address)
Page 2 of 5 (Listing Contract)
Copyright IAR 2020
dotloop signature verification: dup. usiAm!WecozP

128
129
130
134

132
133

134
135

136
137

138
139
140
141
142
143
144

145
146

147

148
149

150
151

152
153

154
155
156

157
158

159
160
161
162
163
164
165
166
167
168
169
170
171
172
173
174
175
176
177
178
179
180
181
182
183
184
185
186
187
188
189
190
191
192
193

Licensee about the Property are made as the agent of the Seller. Seller is advised that the Property may be sold with the
assistance of other Licensees working as buyer agents and that Licensee's company policy is to cooperate with and compensate
buyer agents. Buyer agents are Licensees who show the Property to prospective buyers, but who represent only the interests of
the buyer, Buyer agents owe duties of trust, loyalty, confidentiality, accounting and disclosure to buyers. All representations made
by buyer agents about the Property are not made as the agent of the Seller.

3.

Limited Agency Authorization. Licensee or the managing broker may represent Buyer as a buyer agent if such a Buyer wishes
to see the Property, Licensee has agency duties to both Seller and Buyer, and those duties may be different or even adverse,
Seller knowingly consents to Licensee acting as a limited agent for such showings.

if limited agency arises, Licensee shall not disclose the following without the informed consent, in writing, of both Seller and Buyer.
a. Any material or confidential information, except adverse material facts-or risks ‘actually known by Licensee concerning the
physical condition of the Property and facts required by statute, rule, or regulation to be disclosed and that could not be
discovered by a reasonable and timely inspection of the Property by the parties.

That a Buyer will pay more than the offered purchase price for the Property.

That Seller will accept less than the listed price for the Property.

Other terms that would create a contractual advantage for one party over another party,

What motivates a party to buy or sell the Property.

gaoge

In-a limited agency situation, the parties agree that there will be no imputation of knowledge or information between any party and the limited
agent or among Licensees,

Seller acknowledges that Limited Agency Authorization has been read and understood. Seller understands that Seller does not have to
consent to Licensea(s) acting as limited agent(s), but gives informed consent voluntarily to limited agency and waives any claims, damages,
losses, expenses, including attorneys’ fees and costs, against Licensee(s) arising from Licensee's(s') role of limited agent(s).

|. SELLER AUTHORIZATION AND COOPERATION. Seller agrees to provide Broker with the required information necessary for entry
into a listing service, Internet or other advertising media, to include electronic media and the use of any exterior/interior photos, if
applicable. Seller will cooperate with Broker by permitting the Property io be shown at reasonable times and authorizes Broker to place
and remove "For Sale" and other signs on the Property.

1.

vf
we wp

ms

10.

11,

Seller authorizes Broker and cooperating brokers, buyer brokers, Broker's personal assistants, contractors, inspectors,
appraisers and others reasonably necessary to market the Property to enter the Property. Seller acknowledges that a buyer
may enter the Property with contractors, inspectors or appraisers without being accompanied by Broker. Buyer or Buyer's
broker may take videos, photos and electronic images of the Property.

Seller will provide Broker with key(s) necessary to access the Property.

Seller authorizes Broker to have duplicate keys made.

Seller agrees not to rent or lease the Property during the term of this Listing Contract without written notification to Broker.
Seller agrees that Broker may work with buyer brokers to assist in performing Broker's duties according to the terms of this
Listing Contract,

Seller grants to Broker an exclusive, non-revocable, copyright license to disseminate, publish, modify and reproduce all of the
content of this Listing Contract, including but not limited to, price and terms of financing on a closed sale, photographs,
drawings, written descriptions, narratives, and motion pictures obtained or produced by Broker and Broker's agents pursuant
to this Listing Contract to members of the Indiana Association of REALTORS®, Inc., to other brokers upon request and to a
listing service, Internet or any advertising media. Seller agrees that Broker shall own all rights, title and interest, including but
not limited to, any copyright in Property images taken by Broker's photographers or agents.

Seller authorizes its utility companies to divulge all utility infermation to Broker and to provide copies of utility statements, if
requested. Seller's utility companies are as follows:

 

 

Seller authorizes its Homeowner's Association (HOA) to divulge all HOA information to Broker and to provide copies of all HOA

 

 

documents if requested. HOA Management Company: Gemini Management . HOA Contact
information: 9111 Crawfordsville Rd, Indianapolis 46234 . Seller acknowledges there are
homeowner's association fees and/or assessments in the amount of $350 U.S. Dollars per Annuall :
which have been paid by Seller through . HOA/Management

 

Company may require payment from Seller prior to issuing verification of good standing and/or transfer of ownership.

Seller authorizes ifs lending institution to divulge all mortgage information to Broker and to provide copies of the note and

mortgage, If requested. Seller's lending institution is
and the mortgage joan number is . tf

 

 

Seller's mortgage fs subject to a pre-payment penalty, Seller agrees to give timely written notice to Sellers fender that the
mortgage is to be pre-paid from the sale proceeds of the Property. It is acknowledged that Seller's failure to give this notice may
resultin a pre-payment penalty to be paid by Seller.

Seller [7] does [Fj does not authorize Broker to disclose the existence of written offers to Buyer. If Seller has authorized
disclosure of the existence of offers on the Property, Broker shall also disclose, if asked, whether offers were obtained by the
listing licensee, another licensee in the listing firm or by a cooperating broker. (NOTE: Disclosure of individual and company
names is not necessary.)

Selleris Dis not offering a limited home warranty.

6445 Harrison Ridge Boulevard, Indianapolis, IN 46236
(Property Address}
Page 3 of 5 (Listing Contract)
COPYRIGHT IAR 2020
dotloop signature Verification: dtip.tisfiAm!sUec-tx2P

194 J.

195
196
197
198
199
200
201
202
203
204
205
206
207
208
209
210
211
212
213
214
215
216
217
218
219
220
221
222
223
224
225
226
227
228
229
230
231
232
233
234
235
236
237
238
239
240
241
242
243
244
245
246
247
248

K.

LOCKBOX/KEY AUTHORIZATIONIUSE., To facilitate access to the Property, a lockbox installation Dis Dis not authorized, subject
following acknowledgements/conditions:

1. Seller will safeguard valuables. Seller accepts responsibility for preparing the Property to minimize the likelihood of injury,
damage and/or loss of personal property.

2. Seller acknowledges Broker is not an insurer of Sellers real estate and personal property and waives claims against
Broker and Broker's authorized persons for loss and/or damage. Seller further agrees to indemnify and hald harmless Broker
and all authorized persons from claims by third parties from allloss and/or damage.

3. Seller instructs Broker to make reasonable efforts to notify Seller of showing requests. If Seller cannot be contacted to
schedule a showing, Sellerf¥] authorizes does not authorize Broker to access the Property,

4. Where a tenant/lessee occupies the Property, it is Sellers sole responsibility to obtain tenantlessee consent to allow the
use of a lockbox/key and consent for Broker to access the property.

RECORDINGS AT THE PROPERTY. In the event Selier has a recording system at the Property which captures audio and/or video,
Seller understands that recording and transmitting of audio and/or video May result in violation of state and/or federal laws. Seller
acknowledges that prospective purchasers may photograph or video the interior of the Property. Seller should remove any items of a
personal nature that Seller does not want photographed, recorded or transmitted, such as family photos, paperwork and other
personally identifiable information. Seller hereby releases and indemnifies Broker Company and its agents: from any liability which may
result from any recording or transmitting at the Property.

FAIR HOUSING. The parties acknowledge that the Fair Housing Act prohibits discrimination in housing because of race, color, national
origin, religion, sex, familial status, and handicap,

The National Association of REALTORS® Code of Ethics also prohibits REALTORS® fram discriminating on the basis of sexual
orientation or gender identity.

M. ADDITIONAL PROVISIONS.

N.

1. Seller understands the terms of this Listing Contract and has received a copy.

2. The parties to this contract agree that it contains the entire agreement of the parties and cannot be changed except by their
written consent.

3, The parties to this contract agree that itis binding upon the parties' heirs, administrators, executors, successors and assigns.

4. The parties to this contract agree that this Agreementicontract together with any and al! subsequent forms, amendments and
addenda may be executed simultaneously or in two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. The parties agree that this Agreement/contract together with any
and all subsequent forms, amendments and addenda may be transmitted between them electronically or digitally. The parties
intend that electronically or digitally transmitted signatures constitute original signatures and are binding on the parties. The
original documents shall be promptly delivered, if requested.

5. Broker may refer Seller to other professionals, service providers or product vendors, including lenders, loan brokers, title
insurers, escrow companies, inspectors, pest control companies, contractors and home warranty companies. Broker does not
guarantee the performance of any service provider. Seller is free to select providers other than those referred or
recommended to Seller by Broker.

6. Broker is not and shall not be charged with the responsibility for the custody, management, care, maintenance, protection or
repair of the Property nor for the protection or custody of any personal property located thereon, unless provided for In another
written agreement.

7. Seller consents to receive communications from Broker via telephone, U.S, mail, email, text message and facsimile at the
numbers/addresses provided to Broker unless Seller notifies Broker in writing to the contrary,

8. Where the word "Broker" appears, it shall mean "Licensee" as provided in |.C.25-34.1-10-6.8.

9. Seller discloses to Listing Broker that Seller is licensed and holds License #

 

WIRE FRAUD. If you receive any electronic communication directing you to transfer funds or provide nonpublic personal
information, EVEN IF THAT ELECTRONIC COMMUNICATION APPEARS TO BE FROM BROKER OR TITLE COMPANY,
do not respond until you verify the authenticity by direct communication with Broker or Title Company. Do not rely on
telephone numbers provided In the electronic communication. Such requests may be part of a scheme to steal funds
or use your identity to commit a crime.

6445 Harrison Ridge Boulevard, Indianapolis, IN 46236
(Property Addrass)
Page 4 of 5 (Listing Contract}
COPYRIGHT IAR 2020
dotloop signature verification; dtip.us/iAmf ec ozP

249 O. FURTHER CONDITIONS,

250 Listing agent will withdraw the listing with written notice from the seller.
251

 

252

 

253

 

254

 

255

 

 

256 bay Levick
257 James Gilday RB14048800 v2

dotioop verified
og, 0 7:35 PM EDT
K630-VMT4-3USH03P3

 

 

258 AGENT INLICENSE# SELLER'S SIGNATURE
259

260 Keller Williams Indianapolis/Carmel 103001179 [ohnny Lorick
261 BROKER OR COMPANY NAME INLICENSE# PRINTED

DATE

 

262
263

 

 

 

 

 

264 ACCEPTED BY: MANAGING BROKER DATE SELLER'S SIGNATURE
265
266

DATE

 

267 PRINTED

 

Prepared and provided as member service by the Indiana Association of REALTORS®, Inc, (IAR) This form is
J restricted to use by members of |AR, This is a legally binding contract, if not understood seek legal advice.
“e Form #01, Copyright IAR 2020

 

 

 

6445 Harrison Ridge Boulevard, Indianapolis, IN 46236
~ (Property Address)

Page 5 of 5 (Listing Contract)

CPOCRTLASTY
dotloop signature verification dtlp-us/ZEeDGDSOspre7K

kw INDIANAPOLIS
METRO NORTH

KELLERWILLIAMS.

kW INDIANAPOLIS

KELLERW/ILLIAMS. REALTY

SELLER/LESSOR VIRTUAL OFFICE WEBSITE
(VOW) ADVERTISING OPTION-OUT

Property Address 6445 HARRISON RIDGE Boulevard, Indianapolis, IN 46236

 

1g _1/We have advised Keller Williams Realty that I/We
WANT the listed property to be displayed on the
Internet.

2. I/We have advised Keller Williams Realty that I/We
DO NOT WANT the address of the listed property
To be displayed on the internet.

I/We understand and acknowledge that if I/we have selected item #2
above, consumers who conduct searches for listings on the internet wil!
not see information about the listed property in response to their search.

 

 

 

 

 

SELLER/LESSOR SIGNATURE DATE SELLER/LESSOR SIGNATURE DATE
Johnny Lorick

 

 

PRINTED PRINTED
dotloop signature verification: dtlp.us483)-Qtoxj2P3

ie

 

 

 

Pug NDANAPOUS
SELLER’S RESIDENTIAL REAL ESTATE SALES DISCLOSURE METRO NORTH | Date (month, day. vear)
State Form 46234 (Ré/6-14) KELLERWLUIAMS. (08/28/2020

 

 

Note: This form has been modified from the version currently found at 876 LAC 9-1-2 to indude questions regarding disclosure of contamination related to controlled substances or methamphetamine as required
by

P.L. 180-2014, Rule revisions wil be made to 876 LAC 9-1-2 to include these changes in the near future, however the Commission has made this information available now through this updated form.
Seller states that the information contained in this Disclosure is correct fo the best of Sellers CURRENT ACTUAL KNOWLEDGE as of the above date. The prospective buyer and the owner may
wish to obtain professional advice or inspections of the property and provide for appropriate provisions in a contract between them conceming any advice, inspections, defacts, or warranties
obtained on the property, The representations in this form are the represantations ef the owner and are not the reprasentations of the agent, if any. This information is far disclosure only andis not
Intended to be a part of any contract batween the buyer and the owner. Indiana faw (QC 32-21-5) generally requires sellers of 1-4 unit residential property to complete this form regarding the known
physical condition of the property, An owner must complete and sign the disclosure form and submit the form toa prospective buyer before an offer is accepted for the sale of the real estate,

 

 

Property address (number and street, city, state, and ZIP code) 6445 Harrison Ridge Boulevard, Indianapolis, IN 46236
1, The following are in the conditions indicated:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

None/Not - - NoneiNot
. 7 : . Not Do Not - oe . Not Bo Not
A. APPLIANCES Included’ | -Defactive Defective Know C.WATER & SEWER SYSTEM = | Inclutad | Defective Dafective Know
Rented, | . Ranted
Built-in Vacuum System M TJ Oo Cl Cistern i O oO Oo
Clothes Dryer Q | LJ oO Septic Field/Bed vw O oO O
Clothes Washer Oo O 1) || Het Tub v4 CI O O
Dishwasher oO oO M oO Plumbing O CT ea] O
Disposal OJ oO yi Oo Aerator System ¥] O Oo Cl]
Freezer O C oO 0 Sump Pump v4] O O O
Gas Grill Lj Ol CL) Cj lmigation Systems | oO O im
Hood iw oO O OC] Water Heater/Electric oO oO oO oO
Microwave Oven oO CT ¥ LO Water Heater/Gas Cc Oo 1 ol
Oven oO oO i] O Water Heater/Solar oO oO
Range C) CO O C] Water Purifier 7] oO 0 C1
Refrigerator oO Oo Y O Water Softener oO O iY] QO
Reom Air Conditiones(s) yi CT oO 0 Well Yi O O O
Trash Compactor wi I oO gO Septic and Holding Tank/Septis Mound ¥] oO oO O
TV Antenna/Dish Oo 0 Oo Vv Geothermal and Heat Pump YI Oo O Ci
Other: gas stovetopandvent| [1 4 = Other Sewer System (Explain) a Oo o O
O a O CI :
Oo O oO CO Swimming Pool & Pool Equigment y Oo D0 OD
T 7 Bo Not
oO CO oO Cl} Yes | No Knows
mi LJ CL C Are the structures connected to a public water system? Oo oO
B. Electrical None/Not Not Do Not 7
System inctudear | Cefettive | otis | Know || Ame the structures connected to a public sewer system? WM! oO 0
Rented Are there any additions that may require improvements te ole Oo
Air Puriier the sewage disposal system?
ii CJ O CJ If yes, have the improvements been completed on the oflgo oO
Burglar Alarm M4 oO DO Oo sewage disposal system?.
Ceiling Fan(s) Are the improvernents connected to a private/cammunity
O O iY O water system? O O O
Garage Door Opener / Contrals oO CJ i] CI
- Are the improvements connected to a privatefcommunity
Inside Telephone Wing Oo oO FI oO sewer system? O; 0 O
and Blocks/lacks D. HEATING & COOLING ‘NoneiNot. | peractive Not: Do Not
Intercom Hl oO Oo SYSTEM Included Defective Know
= = : Rented
Light Fixtures 7 *
—— C) [J hi C] Attic Fan ¥] LO oO C]
- i O D O Central Air Conditioning oO oO vi O
Smoke/Fire Alarm({s) im] oO 4 oO
: || Hot water Heat O CT] 4 O
Switches and Outlets oO oO yl oO
Fumacea Heat/Gas O oO M O
Vent Fan{s) oO Ci} Mi O
Faia se . Furnace Reat/Electric v] O O Ci
/100/200 Amp Service
(Circle one) O Ol | oO Solar House-Heating CO O Oo
Generator wl O oO oO Woodbuming Stove ¥ a Oo O
NOTE: Means a condition that would have a significantDefact” adverse Fireplace oO ry Fi oO
effect on the value of the property, that would significantly impair tha health ; 7 .
or safety of future occupants of the property, or that if not ropaired, removed Fireplace Insert A LI) O
or replaced would significantly shorten or adversely affect tha expacted || Alf Cleaner | O Oo
Normal life of the premises, Humidifier i a CJ O
Propane Tank v O O oO
Other Heating Source HI CO oO oO

 

 

 

 

 

 

 

 

The Information contained in this Disclosure has been furnished by the Seller, whe cortifies to the truth thereof, based on the Sellers CURRENT ACTUAL KNOWLEDGE, A
disclosure form Is not a warranty by tha owner or the owner's agent, if any, and the disclosure form may not be used as a substitute for any Inspections or warranties that the
prospective buyar or owner may later obtain. At or before settlement, the owner is required to disclose any material change In the physical condition of the proparty or certify to
the purchaser at settlament that the condition of the property is substantially the same as it was when the disclosure form was Provided. Seller and Purchaser hereby

 

 

 

acknowledge raceipt of this Disclosure by signing below.
i dott ifled i
Signature of Seller , . Bot Oop vere or Signature of Buyed
IWGI-D4VN-285%-00A0
Signature of Seller Signature of Buyer|

 

 

 

The Sellar hereby certifies that the condition of the property is substantially the same as it was when the Sellars Disclosure form was originally provided te the Buyer.

 

 

 

 

 

 

Signature of Seller (at closing} Signature of Seller (at eee)
CG

Phona: Fax

 

 

 
dotioop signature verification; dtp.us]92.-Q1e% 2?3

 

 

Property address (number and street, city, stafe, and ZIP code}

(6445 Harrison Ridge Boulevard, Indianapolis, IN 46236
Y No

 

 

 

 

 

 

a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2. ROOF DO NOT
ES KNOW 4, OTHER DISCLOSURES ves | wo { DONOT
Age, if known 19 Years, LJ O oO
Do structures have aluminum wiring? oO
Does the roof leak? Ol HY oO ~ 2 , O 4
Are there any foundation prablems with the oO a oO
Is there present damage to the roof? CJ v1 Ct structures?
Is there mare than one layer of shingles on the oO wl oO Ase there any encroachments? L] vj 0
house? Are there any violations of zoning, building codes, Oo wl oO
Ifyes, how many layers? | C Oo oO or restrictive covenants?
Is the present use of non-conforming use?
C] LJ LI Explain:
3. HAZARDOUS CONDITIONS yes | no | DONOT
Have there been or are there any hazardous oO oO oO
conditions on the property, such as methane
gas, lead paint, radon gas in house or well, O wY Oo
tadioactive material, landfill, mineshaft,
expansive soil, toxic materials, mofd, other
biological contaminants, asbestos Insulation,
or PCB's?
\s there any contamination caused by the Js the access to your property via a private road? Oo yw oO
manufacture or a controlled substance on the i ji
property that has not besn certified as oO Mi oO Is the access to your property via a public road? YI oO Ol
decontaminated by an inspector approved Is the access to your property via an easement? Ol Ml O
under |G 13-14-1-157 Have you received any notices by any
governmental or quast-governmental agencies oO Mw Oo
Has there been manufacture of affecting this property?
methamphetamine or dumping of waste from Oo 4 oO Are there any structural problems with the Oo wl o
the manufacture of methamphetamine ina building?
residential structure on the property?
— Have any substantial additions or alterations oO M oO
Explain; been made without a required building permit?
Are there moisture and/or water preblems in the oO yi oO
basement, crawi space area, or any otfer area?
Is thera any damage due ta wind, flood, termites,
or radents? O iM 0
Have any structures been treated for wood
destroying insects? O 4 O
Are the furnace/fvoodstove/chimney/flue all in
working order? Mj O O
E. ADDITIONAL COMMENTS AND/OR EXPLANATIONS: Is the property in a fload plain? O YJ jm
{Use additional pages, if necessary) Do you currently pay for flood insurance? Oo oO |
Does the property contain underground storage
fank(s)? oO Mi O
Is the homeowner a licensed real estate salesperson
or broker? O MY Oo
Is there any threatened or existing litigation regarding
the property? Oo iI oO
Is the property subject to covenants, conditions and/or yw] oO oO
restrictions of a homeowner's association?
Is the property located within one (1} mile of an
airport? O) 4 O

 

 

 

 

 

 

The Information contained [n thls Disclosure has been furnished by the Sellar, who certifies to the truth thereof, based on the Sollers CURRENT ACTUAL
KNOWLEDGE. A disclosure form Is not a warranty by the owner or tho owner's agent, If any, and the disclosure form may not be used as a substitute for any
Inspections or warranties that the prospective buyer or owner may later obtain. At or before sottloment, the owner is required to disclose any matarial change in
the phystcat condition of tho property or certify to the purchaser at settlement that the condition of the property Is substantially the same as it was when the
disclosure form was provided, Seller and Purchaser hereby acknowledgo recelpt of this Disclosure by signing below,

 

Signature of Seller

 

Faken lonind

dotloop veritied
09/03/20 7:30 PM EDT]
XOIB-¥L71-SJRE-QFYE

Signature of Buyer

 

 

Signature of Sellar

 

 

Signature of Buyer’

 

 

The Seller hereby cortifios that the condition of the property is substantially the same as it was whon the Sailers Disclosure form was originally provided to the Buyer.

 

 

Signature of Selfer fat eosin

Signature of Seller (at closing)

 

 

 

REALTOR®

 

FORM #03.

 

 

Page 2 of 2

 

EQUAL HOUSING
OPPORTUNITY
dotloap signature verification: dilp.usATAD-6'bA LPPN

Ree. kw ieawas
REALTORS? INC, KELLERVYLLIAMS.
SELLER'S ESTIMATED NET PROCEEDS

For use only by members of the Indiana Association of REALTORS®

 

 

 

 

 

 

 

 

1 Property Address 6445 Harrison Ridge Boulevard, Indianapolis, IN 46236

2 Place of Closing

3 Closing Agent Closing Date

4  SellerJohnny Lorick Buyer

5 Sales Price $424,900

6

7

8

9 Gross Amount Due Seller $ 449900

10 EXPENSE OF SELLER

 

 

 

 

 

 

 

 

 

 

 

 

11 Title Insurance $1,500
12 Pay-Off of First Mortgage $

13 Taxes ($1,904 ) $3,872
14 Broker's Commission

15 BAC: 3% $13,497
16 LAC: 4% $17,996
17 Home Warranty $585
18 Misc. Cost $500
49

20

21

22

23

24

25

26 Total Expenses $ 37,950
27 Net Amount Due Seller $ 411,950
28

29 APPROVED:

 

 

 

 

 

 

 

 

 

 

 

adnan, hitch OOUanO FSO PMEDT
30 = James Gilday RB14048800 D3RG-ZCBV-XYME-CGA
31. AGENT IN LICENSE # SELLER'S SIGNATURE

32 Keller Williams Indianapolis/Carmel 103001179 Johnny Lorick

33. BROKER OR COMPANY NAME IN LICENSE # PRINTED

34

35 SELLER'S SIGNATURE

36

37 PRINTED

 

[R Prepared and provided as a member service by the Indiana Association of REALTORS®, Inc. (JAR). This form
is restricted to use by members of IAR. This is a legally binding contract, if not understood seek legal advice.
Form #30. Copyright IAR 2020 Sein

REALTOR®

 

 

 
Exhibit y!

 

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF INDIANA
INDIANAPOLIS DIVISION
In re: }
Johnny Darrel! Lorick, } CASE #: 19-00252-JJG-13
Debtor. )
AFFIDAVIT OF JAMES GILDAY — KELLER WILLIAMS — INDIANAPOLIS/CARMEL

COMES NOW James Gilday — Keller Williams — Indianapolis/Carmel, and being
first duly sworn upon broker's oath, deposes and says:

1. | am affiliated with Keller Williams — Indianapolis/Carmel, 11550 N
Meridian Street, Suite 450, Carmel, IN 46032;

2. Debtor Johnny Darrell Lorick wishes for me.to assist in selling the real
estate commonly referred to as 6445 Harrison Ridge Boulevard, Indianapolis, IN 46236;
and

3. ] have no connection with the Debtor, or any other party in interest, and no
interest adverse to the Trustee or to the bankruptcy estate in the matters upon which |
and/or Keller Williams — Indianapolis/Carmel is to be engaged in the above-captioned
matter, and | have no arrangement for the sharing of any fees in the above-captioned
matter, except for those that are disclosed in the Listing Contract (Exclusive Right to
Sell) signed on October 29, 2020 with a contract commencement date of October 30,
2020 (attached hereto as Exhibit “A”}), which has been previously executed by Johnny
Darrell Lorick and |. The proposed commission rate of myself and/or Keller Williams —
Indianapolis/Carmel is 7.0% of the selling price which is referenced in said Listing
Contract, of which 2.5% may be paid to any other cooperating broker who procures a

buyer for said réal estate, pursuant to a Broker's Cooperative Compensation Policy
“Case 19-00252-JJG-13 Doc65 Filed 11/02/20 EOD 11/02/20 17:41:21 Pg 15 of 16

previously disclosed to Johnny Darrell Lorick. Typically, a total commission rate is 7.0%

of the selling price.

FURTHER, AFFIANT SAYETH NOT.

| verify under penalty of perjury that the foregoing is true and correct to the best
of my knowledge on this: __2 ____ of November, 2020.

 

dotlaap verified
1140; : 2S P|

Gi to Fe ilillay Eee paERCOSR-OCTS
James Gilday - Keller Williams —
Indianapolis/Carmel

11550 N Meridian Street, Suite 450
Carmel, IN 46032
jim@thegildaygroup.com

 

 

 
Case.19-00?52-JIG-13

 

{p} INDIANA DEPARTMENT OF REVENUE
ATTN BANKRUPTCY

100 N SENATE AVE

INDIANAPOLIS IN 46204-2253

LVNV Funding LEC
Resurgent Capital Services
PO Box 10587

Greenville, SC 29603-0587

(p)PORTEOLIO RECOVERY ASSOCIATES LLC
PO BOX 41067
NORFOLK VA 23541-1067

Colonial Savings
PO Box 2988
Fort Worth, TX 76113-2988

Indiana Nephrology & Internal Medicine
$011 N Meridian Street

Suite 225

Indianapolis, IN 46260-5365

Navient Solutions, LLC on behalf of
Ascendium Education Solutions, Inc,
PO BOX 8961

Madison, WI 53708-8961

St. Vincent Hospital

by American InfoSource as agent
PO Box 248838

Oklahoma City, OK 73124-6838

Doc 65_ Filed 11/02/20 _EQD 11/02/20 17:41:21 _Pg 16 of 16 ;

~~

 

Internal Revenue Service
Attn: Bankruptcy Department
FO Box 7346

Philadelphia, PA 19101-7346

ODR Bkey
955 Center St KE
Salem, OR 97301-2555
